Citation Nr: 1543906	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-28 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits, in the amount of $1,824.67.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Committee of Waivers and Compromises (COW) of the Regional Office (RO) in Muskogee, Oklahoma.  

In July 2015, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At that time, the Veteran also submitted additional evidence and argument in support of his claim on appeal, with a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  In October 2012, the RO granted education benefits under the Veterans Retraining Assistance Program (VRAP) for training at the Fortis Institute.

2.  The Veteran started attending classes at the Fortis Institute in September 2012.

3.  On March 25, 2013, after the Fortis Institute had already certified that the Veteran was enrolled for classes starting March 25, 2013, the Veteran withdrew from the Fortis Institute.   The Veteran did not notify VA of his withdrawal.

4.  Later, in March 2013, the RO reported that the Veteran would be receiving VRAP benefits for the period from March 25, 2013 to May 3, 2013.  

5.  In April 2013, Fortis Institute informed VA that the Veteran had withdrawn from training, as of March 25, 2013.

6.  In May 2013, the RO informed the Veteran that as he had changed his enrollment under the VRAP, VA had overpaid him for the period beginning March 25, 2013 and ending May 1, 2013, in the amount of $1,824.67.

7.  In May 2013, the Veteran requested a waiver of his $1,824.67 overpayment.

8.  In December 2013, the COW denied the Veteran's claim for waiver of his $1,824.67 overpayment.

9.  While there has been no fraud, misrepresentation, or bad faith on the part of the Veteran, his actions have been shown to be the direct cause of the overpayment. Conversely, there has been no showing of fault on the part of VA in the generation of the debt.

10.  Recovery of the assessed overpayment would not deprive the Veteran of the ability to provide for basic necessities.

11.  Waiver of the assessed overpayment would unjustly enrich the Veteran.

12. The Veteran has not indicated that he was unable to meet the cost of life's basic necessities or undue financial hardship when he fully repaid the debt. Additionally, collection of the debt would not defeat the purpose of the award of VA benefits, or otherwise be inequitable.
 
13. There is no indication that the Veteran has relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the $1,824.67 in education benefits have not been met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

II. Waiver of Overpayment 

The Veteran contends that his overpayment of $1,824.67 in education benefits, which were paid after the Veteran failed to inform VA that he was withdrawing from his training program, should be waived.  The Veteran does not dispute the creation of the debt or the amount owed.  

In October 2012, the RO granted education benefits under the Veterans Retraining Assistance Program (VRAP).  The RO subsequently paid benefits for school periods from November 5, 2012 to December 13, 2012; December 17, 2012 to February 7, 2013; and February 11, 2013 to March 22, 2013.  (VA letters for the school periods from November 5, 2012 to December 13, 2012 and December 17, 2012 to January 31, 2013; and February 2013 VA letters). 

Per the Veteran's Board testimony and Fortis Institute records, the Veteran withdrew from school on March 25, 2013.  The Veteran did not inform VA of his withdrawal.  Later in March 2013, VA informed the Veteran that it was providing benefits from March 25, 2013 to May 3, 2013. 

VA did not receive notice of the Veteran's withdrawal from the Fortis Institute until April 30, 2013.  At that time, the Fortis Institute submitted an April 2013 Notice of Change in Student Status that informed VA that the Veteran had withdrawn of school as of March 25, 2013.  

In May 2013, the RO informed the Veteran that as he had changed his enrollment under the VRAP (that is withdrawn from school), the Veteran had received an overpayment in money for school.  VA had erroneously paid the Veteran for the period after his withdrawal from classes (beginning March 25, 2013 and ending May 1, 2013), in the amount of $1,824.67.

In May 2013, the Veteran requested a waiver of his $1,824.67 overpayment.  He reported that he withdrew March 25, 2013 on his school's recommendation.  He further noted several problems with Fortis Institute that caused him to withdraw, including Fortis Institute's failure to provide adequate schooling, including two incidents of his school books being stolen, instructors disparaging other instructors, and a disruptive learning environment.  

Also, during his July 2015 Board hearing, he essentially argued that VA had not previously paid him the full amount warranted, because his school had failed to correctly report dates.  He also claimed that the school did not provide the education promised and that though he was paying back money on a payment plan, after he fell behind on payments VA recouped the money owed from his 2014 tax return.  

Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination which must be reviewed by the Board on a de novo basis. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Veteran never notified VA of his March 2013 school withdrawal.  Rather, after VA had already provided additional payment of educational benefits, the Fortis Institute provided VA the first notice of the Veteran's withdrawal from studies, in April 2013.  Due to the delay in informing VA of the Veteran's withdrawal, VA had overpaid educational benefits on behalf of the Veteran for his next period of schooling.  

Although the Veteran did not notify VA of the change in his school status, giving the Veteran the benefit of the doubt, the Board finds that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case. 

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt. Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults. Weighing fault of debtor against any VA fault.

 (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.

 (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

 (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

 (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt.  In this case, he was. Notwithstanding the Veteran's lack of fraud, misrepresentation, or bad faith, the fact remains that he collected education benefits for a period after he had already withdrawn from his education program.  Furthermore, both prior to and after his withdrawal, VA had specifically informed the Veteran multiple times that if he were to stop attending school he had the responsibility to inform VA of that fact.  (October 2012 VA letter; VA letters for the school periods from November 5, 2012 to December 13, 2012 and December 17, 2012 to January 31, 2013; February 2013 VA letters; and March 2013 VA letter).  

Having established that fault lies with the Veteran, the Board must weigh his liability against that of VA. 38 C.F.R. § 1.965(a)(2). The Board observes that VA acted promptly once it became aware of the overpayment and cannot in any way be held responsible for the creation of that debt. Therefore, its culpability cannot be found to exceed the fault of the Veteran.  That weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience.  However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the Veteran undue financial hardship. 

The Veteran submitted a Financial Status Report in June 2013; however, the information provided by the Veteran is unclear.  For example, the Veteran reported that he had a net total monthly income of $766 and variable monthly expenses of $808, but then reported a discretionary income amount (net monthly income less expenses) of $1,080.00.  The Veteran also reported having various additional debts, without describing their purpose, and for which he was also making payments.  

During his July 2015 Board hearing, the Veteran indicated that he had previously been paying VA back on a payment plan, but had problems making payments "for some reason" and could not get ahold of someone at VA or get on the website to make payments.  He further indicated that as he had not been paying his payment plan, VA started a collection action against him and recouped the rest of the money he owed from his 2014 tax refund.

In view of the information the Veteran has submitted and evidence of record, the Board finds that, while the Veteran likely incurred some financial sacrifice through the recovery of the debt, such repayment did not deprive him of the basic necessities of life and thereby pose an undue hardship.  On the contrary, the Veteran has indicated that he has already fully paid back VA from his personal payments directly to VA and his 2014 tax refund.  There is no evidence that recovery of the overpayment deprived the Veteran of basic necessities.  Indeed, the majority of the Veteran's debt appears to have been recouped from the Veteran's tax refund, not his month to month income that the Veteran has claimed would not support payments.  Also, no further sacrifice by the Veteran is necessary as he no longer owes VA money.  Accordingly, the Board finds that recovery of the overpayment does not constitute a violation of the principles of equity and good conscience.

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled. VA continued to make an education payment though the Veteran had already withdrawn from the Fortis Institute.  Thus, to allow the Veteran to keep those additional payments would constitute unjust enrichment.

The Board has also considered whether reliance on the benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation.  In this case, no such relinquishment of right or incurrence of obligation has been contended or shown. Indeed, there has been no evidence to suggest that the Veteran detrimentally changed his position by relying on the education benefits received for the period from March 25, 2013 to May 3, 2013.  

The Board further notes that the Veteran has raised several arguments that equity would dictate that he should not have to pay the money back, including as due to the poor quality of his school's program and that a prior mistake in VA's payment of benefits due to his school's failure to correctly report his hours caused him to be owed money by VA.  He also reported that he had attended all his classes and was an A student while he had been in attendance.  He additionally reported that his school had waived monies he owed prior following his withdrawal.

As to the quality of education that the Veteran received at Fortis Institute, the Board notes that the VA cannot control the quality of a non-VA institution.  Also, while the Fortis Institute may have waived some of the money owed by the Veteran after his withdrawal, the Board again notes that the Fortis Institute is a separate, private institution and not bound by the same laws that bind VA.  

Additionally, while the Board commends the Veteran for the hard work he appears to have put into his schooling, based on his reported attendance and grades, they are not factors that are considered in the law regarding waiver of overpayment.  

As to the Veteran's claim that VA had previously, essentially short-changed him in providing benefits, due to the Fortis Institute's failure to correctly report hours, there is no record of the Veteran making such complaints to VA when it was paying his education benefits.  Additionally, while the February 21, 2013 correspondence indicates that there had been an error in the payment reported in the February 13, 2013 letter, the February 21, 2013 letter indicates that the error was rectified.  There is no further record of mistaken payments to indicate that VA owed the Veteran additional education benefits for the periods that the Veteran did attend the Fortis Institute.  Also, just to be clear, the overpayment money owed by the Veteran was not based on any of the periods of education VA paid prior to his withdrawing from school on March 25, 2013.  Rather, the monies owed were solely based on VA's payment for the period from March 25, 2013 to May 3, 2013 - the period after which the Veteran withdrew from school.  

Moreover, there is nothing in the law that would allow for waiver of the Veteran's overpayment based on any of his arguments.

Finally, since the overpayment of VA education benefits is a valid debt to the United States Government, there is no reason the Veteran should not accord the Government the same consideration that he accords his private creditors. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the benefit sought on appeal may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment. The Veteran was at fault in the creation of the debt, and, thus, the retention of the overpayment would unfairly enrich him.  Moreover, the already accomplished repayment of the debt would not deprive the Veteran of the basic necessities of life, as the Veteran has not indicated that the repayment of his debt had previously deprived him of such necessities.   Repayment would also not defeat the purpose for which his benefits were intended. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA education benefits is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Waiver of the recovery of the overpayment of education benefits, in the amount of $1,824.67, is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


